OFFICE   OF THE   ATTORNEY      GENERAL     OF TEXAS

                                    AUSTIN




fionorable Yl;rvin t&L, Co3dssloaer
Iire Inpurnnce Xvislon
~0d     or   I~~USE~OS   Ciommi~oi~n6rrr
iiuotln, Texts                                                                   I




                                                        larfed raleemn
                                                        d aq3loyeae of
                                                        er-lnnurance
                                                       prlaolpal work
                                                        r in0urtm00  rrm
                                                        lly, are reqolred
                                                        der hrtioles 5035




                                             1043, requeetlng      t!m opinion
                                           n at&ted    tharoln   reads aa fol-




      sxchmge     tire exe;yt frou aacurtag Ucensea.

         *tie have had nu:~ierousco:pplaints Oeceusa euch above
      deacrlbed  representatives solicit tind sell Insurance
      wtthcrrltbelnej subject to the smae regul&tiona acd re-
      qufrezmnta aa prescribed by law for other tnsurancs
      a@xlto. It t&is besn our prcretioe  to rsgulrs tepreeentu-
      tires of e rtml~procal eroh:mp,e *ho sollait and sell ia-
      wrmc~    to the .xblia  i:anarullyto be licensed under
      ,,rt:cla 5GGS.
           *In 1939, the0 aro.ae itie cjuaetlon of llataaing
       repre8or&xtlro8 of Lloyda.   In thl.8 oan , the rope-
       lnfmtive8 .were be8ipLLr+ted a8 6eputy  attorR#8-b-
       iaot, and they clalao4 exaaptfon Srom being licensed.
       Tkio que8tlon  wa8 8Ub5dtted  to you, and OpifdoA No.
       O-1010 n8 renC~rodon June 97, lt)OQt&t 8uoh deputy
       attorneya-Lain-ractwre required tg be 116ensed.

           "'IQ OoU8ideriA& tht8 qW8tf0A,                 Wb   r~8PWbtiUily dir-
       8ot Jour attention to an oplr;ion writton ln 1931, a
       QQpf of whloh i8 hereto 8tta0b0a. We au0 Invite your
       aonaiduatlon OX Utlcla 5066, 8eVi8ed %RtUtO8, end
       rrtlol# 578, Penal Code. It i8 our praotloe to 188uo
       a o*rtltloat*for agent8 wfm 40 not Irrllolt iFop the
        publio generally    but   whose      prlnslpaldutie8 are over-
       8eeln(l   a@   ~upervlel~$ thr        aetiritisa         of     8gent8   rolioit-
       L~&&~pom the publics genarallt ar                  outllnadla Artiole

           *rlrsMtore,   (18 8ubipit   tke      tollowine         quertlonr
I
           nraM dimet Mhrfed       UIiOlmO or direst
           mlaried en1plo~ee8 of rociproaal   or Inter-
           bl8llrWlOe WXChUfl$OS UhO8a &'rfZlOi~l Work
           la 8OlfeftatiOA  of fA8uxaAa~ fro5 the pub118
           geosrally, repuirod to & lleenwd                      a8    provldbd
           uadu etiaIa8    5085 aa& 50885, of the Rerilred
           citil f%atIltOU Of %Xf38?'"


           titlcle 6055,Vcrnoa*8          iicmotat*d           C&v11    Statute8,      provider:



            -It 8haU not   bc lawful ror    any pamon     to lo t
       with inthir iitorte,a8 agont OF otbrrruiao,        10 8ol%oit-
       lnfj or recofvin6 6iqlic3tioa8 tw        lneuranae 0r ant
       rlri@ whatevor,or in any mwmwto           aid la tha tran8-
       actioa   ot the bueineea   of  any ineurunce     Oom&xmf imOoT-
       porated In tht8 3tipt.e01 out o? It,       without   first   pro-
       curing (Y oertlflcsto    ~of authoH.ty from th Coti~aloaer.w

           Article 572 o f Vcmxon*s l
                                    notsted  Penal Code, mite8 it
    a penal ofrenee for oag iadlvfdual to aollait fn6ur~~cl in behalf
    of any lnsuraaoe cornyany withouta oertlilonte of ltuthorlty to
I
sot ls    o(Jcmt or oolioltor          for ouoh oop~p&a~,of after lwh oer-
tU$crte      o? outhority       ohaL      have boon oanoelled or revoked.

       hTtio1e 8088, VoruOn'o Annotated               Clri1 StEtuteo, Qroriaa6
lo ofroot that any psroon who 6ollcito                %nouranooon bobalt of any
~~OWXICO        eo mp wy 1 6ln & g e nto f   the GOSQ~O~.      Oo a sr a llyopak-
ing ,
    th o lubotantiol pro~ioiono or hrticlo 25086 en                     0ontaLned in
Art1010 568, VernOll'6 AmQtatod Penal Coda.
       &otion 8 0r krtlole SOobpb,Vemoa~o Ann.:tated Civil
                             6ofiw~ the term6 -looal rroorbln&
Statutes, omng othcrr tRlnll;a,
a@c+sut*
       and *oolioltor.*   Section 4 of raid Otatato p0eae0:

        "It oh11 bo u6laWul for any perlon or fifl or
     partnerlhip t0 aOt a0 a tb061 ~OOOrdia& Agent Of
     f3ollaltor     in proourln4g buoiaeoo      for   aoy   Ia6uroaoe
     Company, oorporatloa,             l.@8+ln8umfse4,oxckmn~o,
     stituole B001pro661, iUOQ6i6t~OJ%,UoyQo or othor
     Xno~anoo Coalem,    until ho ohall hare ln for80 ttm
     lloonue ;Irsrl~od for heroin.'


          36otlon 913or 66lQ 6totUt6 (806tb)            ~mrlQe8:

        'Wo.prwiaioaoi thia irotohall apply to tm Llfo,
    Health and Acoidont Snsuranae bwlnooo or tte Life, Realth
    and daldent 2ep@tmemt of the oomynleo ong'l&& therein,
    nm 63awsllIt apply to 6nl of tbo followLag, 3ainol.l;

        "(a) rin~ notutbl full-tim    bum 0rrh or oal6irl4.rd
    trerellag ropr6sentotlveo of ong In6uranoo Carrier ll-
    oehood to 80 buofnooo   in Tern@.

        *(b) nay actual attorney in faot an6 it8 actual
    traveling 6alar16d reprsoentutlre EB to buolneoo   tram-
    4Ot6a through ouch attorney Lo.ieat or osl*rled repre-
    oentativo d any reolprocul esobon5o or lntffr-laeur5noo
    %XGhali&Oa&aitteQ to do buslnooo in Tsmo.
       Inview o r th e
                     l*alflo  lronptloa eent4lnd In 9eotioa
W,~~o quotedabove, it lo our opinion that hrtloleSOUS, Voraoa*o
am&it&i    Clrll datuteo, mA hrtlelo 918, Yorrum*o .uuwtatod i-‘enal
 Code, have no application to the quoation uuder oonofderation. It
10 OUT Surtceropinion that in rf*W Of mai4 Seation 20 tbo oalor-
100 aalooaea or oalarle6 lmgAoyeeo o? reolpracalor inter-lnouranor
lro&eagor are n6t oobjeotto Sootion 4 oi Art1616 556pb althoirgh
their prlnolpal*or& 18 8ollolt2ng inouru~oa rrom the pub116
gonerally.   Stated another war, it lo our oploloa that    Sootlon
SO lxvroooS~ lzoapt* horn tbr prorlolono of the fo r e g o ing
                                                             ltatutso
thubo poroononaord la luboootlaa (a) urd lbsootloa      (b) of Z&Q-
tlon 20 of aald utlolr.    %erefOxe, tEe     que+tloaam quote& @hove,
10 ro8peotiully anowered in the aogatlre.

                                             Your0 verr truly
                                        ATl’GRUfE~5ElKRAL OF ‘r3S~9

                                             &ir&?fddL
          ,~~
           _,_,
              A~; .:,le...e.;:L         BY
                                                    ArBell ~llllmo
                                                          Xoolotant

kJ(:&I?